        19-23566-rdd           Doc 3-1 Filed 09/04/19 Entered 09/04/19 09:08:10                                 Ch 7 First Mtg
                                    Corp No POC: Notice Recipients Pg 1 of 2
                                                       Notice Recipients
District/Off: 0208−7                         User:                                  Date Created: 9/4/2019
Case: 19−23566−rdd                           Form ID: 309C                          Total: 87


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Rockland Country Day School            34 Kings Highway          Congers, NY 10920
ust         United States Trustee        Office of the United States Trustee        U.S. Federal Office Building        201 Varick
            Street, Room 1006         New York, NY 10014
tr          Marianne T. O'Toole          Marianne T. O'Toole, LLC          22 Valley Road          Katonah, NY 10536
aty         Erica Feynman Aisner          Kirby Aisner & Curley LLP            700 Post Road         Ste. 237      Scarsdale, NY
            10583
smg         N.Y. State Unemployment Insurance Fund             P.O. Box 551         Albany, NY 12201−551
smg         New York State Tax Commission             Bankruptcy/Special Procedures Section           P.O. Box 5300         Albany,
            NY 12205−0300
smg         United States Attorney's Office        Southern District of New York          Attention: Tax & Bankruptcy
            Unit        86 Chambers Street, Third Floor         New York, NY 10007
7589557     ADP, LLC          P O Box 842875          Boston, MA 02284−2875
7589558     Adam Weinstock & Candice Manson              221 Old Mountain Rd            Nyack, NY 10960
7589559     Al & Shiri Ullrich        5 Karow Court         Chestnut Ridge, NY 10952
7589560     All−American Engraving           812 Bowline Drive          Forked River, NJ 8731
7589561     Allstate Information Management           80 Beckwith Ave.,          Paterson, NJ 07503−2804
7589562     Ariyeh Pollak        12 Doolin Road          New City, NY 10954
7589563     Beckerle Lumber          P O Box 649         Spring Valley, NY 10977
7589564     Cambridge Network           1601 Trapelo Rd., Ste 260         Waltham, MA 02451
7589565     Chris & Carin Nordone          8 Phillips Drive       Stony Point, NY 10980
7589566     Christian & Milokssy Resto          79 Hudson Avenue           Haverstraw, NY 10927
7589567     Christopher Merola & Sharon Nargi           35 Strawtown Road           West Nyack, NY 10994
7589568     Constant Contact         1601 Trapelo Road, Ste. 329          Waltham, MA 02451
7589569     Daniel & Sarah Negron          245 N. Highland Ave           Pearl River, NY 10965
7589570     Dave & Pamela Auerbach            1 Colt Court        New City, NY 10956
7589571     David Endlich         208 Coachlight Square          Montrose, NY 10548
7589572     Electrolock        87 Lafayette Ave         Suffern, NY 10901
7589573     Fred & Ling Wertheimer          7 Bittman Lane          New City, NY 10956
7589574     Great America Financial         P O Box 660831          Dallas, TX 75266−0831
7589575     Heather Cosgriff        115 River Road Road           Grandview, NY 10960
7589576     Hudson Energy Services          P O Box 29193          New York, NY 10087−9193
7589577     HuiBao Luo & Jianhong Xia            Rua Sao Paulo, 103, Mor IB. Fausto Fi,         Cascais 276S−160, Lisbon, Portugal
            2765−
7589578     Internal Revenue Service         Centralized Insolvency Operations          P.O. Box 7346         Philadelphia, PA
            19101−7346
7589579     Jamie & Allegra (Beers) Valentino          149 Mountainview Ave            Pearl River, 10965
7589580     Jason Eaton & Lisa Fragner          8 Grove, Street       Apt. 1        Tarrytown, NY 10591
7589581     Jeremy Kelman          4 River Terrace        Tarrytown, NY 10591
7589582     John Rogers & Beth Peritz          12 Howell Road         Mountain Lakes, NJ 7046
7589583     Johnson Controls Fire Protection         Dept. CH 10320          Palatine, IL 60055−0320
7589584     Jonathan & Michele Turk          173 Linden St.        Mahwah, NJ 7430
7589585     Joseph & Helen Lentz          159A Ashford Ave          Dobbs Ferry, NY 10522
7589586     Joseph & Jamie Charles         429 Orchard Street         Englewood, NJ 7631
7589587     Kaplan & Astrid Mobray           7 Adele Road         West Nyack, NY 10994
7589588     Kausik & Rose Basu          P O Box 315          Saddle River, NJ 7450
7589589     Kenneth & Tonia Driscoll          112 Laurel Road         New City, NY 10956
7589590     Laura Bassi        9 Pine Tree Court         Valley Cottage, NY 10989
7589591     Lawrence & Selya Stone          7 Jefferson Court        Stony Point, NY 10980
7589592     Lindabury, McCormick Estabrook & Cooper              PO Box 2369           Westfield, NJ 07091
7589593     Lou & Silvana Siegel         14 Cranford Drive         New City, NY 10956
7589594     Marc Deliz & Tania Castro          7 The Serpentine         New Rochelle, NY 10801
7589595     Marie Maignan          150 W. 225th St         Apt. 29H        Bronx, NY 10463
7589596     Mark & Donna Quirk           10 Hickory Drive         Nanuet, NY 10954
7589597     Maxime Antoine & Diahann Darwood              15 Landau Lane           New Hempstead, NY 10977
7589598     Mercedes Nunez          27 Lighthouse Court          Tomkins Cove, NY 10986
7589599     Michael & Tricia Mayer          146 Charles St        Montgomery, NY 12549
7589600     Michelle O'Hara         3 Ross Avenue         Chestntut Ridge, NY 10977
7589601     Mideline Josaphat         14 Brookside Drive         Pomona, NY 10970
7589602     Mystery Lusk & Marcy Flamholtz            2 Brentwood Place           Monroe, NY 10950
7589603     NYC Corporation Counsel            100 Church Street, RM 5−240           Attn: Bankruptcy Dept.         New York, NY
            10007
7589604     NYC Dept. of Finance          345 Adams Street, 3rd Floor          Brooklyn, NY 11201
7589605     NYS Dept. Taxation & Finance            Bankruptcy/ Special Procedures Section           P.O. Box 5300        Albany, NY
            12205−0300
7589606     Nazarro Disposal, Inc.        441 North Route 9W           Congers, NY 10920
7589607     Nextiva        8800 E. Chaparral Road,          Scottsdale, AZ 85250
7589608     Nikolay Levitsky & Oxana Dogdanov             4 Laura Lane          Pomona, NY 10970
7589609     Nils Guttenplan & Deanne Yaklin           414 North Broadway           Nyack, Ny 10960
7589610     O&R           P O Box 1005          Spring Valley, NY 10977
      19-23566-rdd         Doc 3-1 Filed 09/04/19 Entered 09/04/19 09:08:10                               Ch 7 First Mtg
                                Corp No POC: Notice Recipients Pg 2 of 2
7589611   Office of the United States Trustee        201 Varick Street, Ste 1006       New York, NY 10014
7589612   Paul & Wendy Baker           21 Benson Ave          West Nyack, NY 10994
7589613   Paul Luzzi        14 Dorothy Drive         Spring Valley, NY 10977
7589614   Rebecca Webb          186 Route 303         Valley Cottage, NY 10989
7589615   Renel Raphino & Bertine Alectine          9 S. Oak Street        Spring Valley, NY 10977
7589616   Ruslan & Loredana Moldavskiy            4 Long Ridge Court         Spring Valley, NY 10977
7589617   Sakisha Toney         825 Bounton Ave          Bronx, NY 10473
7589618   Salvatore & Pam Poliandro          18 Trafalgar Court        Nanuet, NY 10954
7589619   Sandy Pierre        10 Willow Drive         Nanuet, NY 10954
7589620   Shaiya & Charisse Baer         241 Hungry Hollow Road            Chestnut Ridge, NY 10977
7589621   Shawn Gordon & Ebony Piggery             1442 Leland Ave
7589622   Shawneequa Greene           24 Bender Road          New City, NY 10956
7589623   Stephen & Cory Cowan           7002 Blvd. East         Guttenberg, NY 7093
7589624   Suez Water New York           Payment Center,         Pittsburgh, PA 15250−7804
7589625   Suqun Zhou & Mihong Kang             International Mansion 49 #301,         Dongguan, Guangdong 52300, China
7589626   TCF Equipment          PO Box 77077           Minneapolis, MN 55480−7777
7589627   Tamisha Harriman          20 N. Pascack Rd         Nanuet, NY 10954
7589628   The Hartford        P O Box 783690          Philadelphia, PA 19178
7589629   The Office of the Attorney General         28 Liberty Street, 16th Floor       New York, NY 10005
7589630   Town of Clarkstown          Comptroller's Office,        10 Maple Ave.        New City, NY 10956
7589631   Tracy Anser        36 Avalon Gardens Dr.           Nanuet, NY 10954
7589632   Travelers       CL Remittance Center,          Dallas, TX 75266−0317
7589633   Verizon        P O Box 15124          Albany, NY 12212
7589634   Viking Termite & Pest Control          P O Box 4070         Warren, NJ 7059
7589635   Wei Kong & Lifeng Bai           521 Forest Ave        Rye, NY 10580
7589636   William Kennerly & Nicole Jenkins           6 Village Mill       Haverstraw, NY 10927
                                                                                                                 TOTAL: 87
